DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone call on April 12, 2021 and subsequent electronic correspondence sent by Applicant’s representative, Mr. Dane Baltich, on April 13, 2021. 

Status of Claims
3. This action is in reply to Applicant’s Appeal Brief which was filed on January 29, 2021.
4.  As a result of this Examiner’s amendment, claims 1, 15, and 29 have been amended. Also, claims 7 and 21 have now been cancelled as a result of the amendments to claims 1, 15, and 29. No other claims have been added, cancelled, or amended. Thus, claims 1, 4, 6, 8, 10–15, 18, 20, 22, and 24–29 are pending and are allowed over the prior art of record. The previous rejections under 35 USC §101 and 35 USC §112(b) are withdrawn.  

Allowable Subject Matter
5.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“retrieving, by the application server, from a memory accessible by the application server, a virtual Personal Account Number (v-PAN) for the user based at least in part on the institution identifying data and the user identifying data;
generating, by the application server, an access code by: 
pseudo-randomly generating a value based at least in part on an increasing index value stored in association with the application server, wherein the index value increases after each pseudo-randomly generated value is generated;
identifying, based on a leading digit of the pseudo-randomly generated value, a BIN value having length X;
replacing the leading digit of the pseudo-randomly generated value with the BIN value to generate an intermediate value; and
calculating a check digit and concatenating the check digit to the intermediate value to generate the access code, wherein the access code is valid for a defined finite duration;
storing, by the application server, at least a portion of the access code and a timestamp associated with the defined finite duration of the access code in association with the v-PAN in the memory. . .”
The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to generating a 
1. Raja et al. (U.S. Pat. No. 9,536,240) discloses methods, systems, and computer
program products for secure cardless cash withdrawal are provided. A computer-implemented method may include identifying one or more cash machines near a
computing device of a user, receiving a cash request from the computing device, and
generating a one-time authorization code on a secure server for the cash request when
the computing device is detected by a sensor of a selected cash machine, providing the
one-time authorization code to the computing device for display to the user. However, the access code in Raja is not generated by “increasing index value stored in association with the application server, wherein the index value increases after each pseudo-randomly generated value is generated” as done in the present invention. 

2. Keech (U.S. Pat. No. 7,392,388) discloses systems and methods for the secure
identification of a user in an electronic communications environment, wherein a host
computer communicates with a plurality of electronic devices operated by the user. The
user is issued a user code, known only to the user and stored in the host computer.
However, similar to the code in Raja, the user code in Keech is not generated by “increasing index value stored in association with the application server, wherein the index value increases after each pseudo-randomly generated value is generated” as done in the present invention. 


Regarding the prior 101 rejection, in view of the pending claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 U.S.C. §101, the prior 101 rejection is withdrawn and the pending claims taken as a whole, amount to significantly more than the abstract idea itself. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include generating, storing, and sending to a user a random code in order to facilitate the dispensing of cash from a funds dispensing system.
Claim 1 recites the followings limitations: “receiving, by the mobile device from the application server, the data indicative of the access code;
visibly displaying, by the mobile app generating a graphical display on a visual display of the mobile device, a representation of the access code, wherein the access code is configured for provision to an ATM system to cause the ATM system to request validation of the access code and to dispense cash and debit the financial account associated with the financial institution;
receiving, by the ATM system on behalf of the user, the access code;
generating, by the ATM system, a withdrawal request on behalf of the user, wherein the withdrawal request comprises the access code;

in response to receiving the withdrawal request, validating, by the application server, the withdrawal request based at least in part on the access code received as a part of the withdrawal request; 
upon validating the withdrawal request, initiating, by the application server, transmission of validation data for delivery to the ATM system, wherein the validation data is configured to cause the ATM system to dispense cash; and
upon receipt of the validation data at the ATM system, dispensing, by the ATM system, cash from the ATM system on behalf of the user.”
These limitations provide an improvement over prior systems in that a user does not ever need to present his debit card to an ATM in order to withdraw cash. As such, this ensures greater security for the user since sensitive payment information cannot be intercepted by a hacker or other third-party since the debit card is never actually used to withdraw funds. Thus the claim is eligible because claims taken as a whole, amount to significantly more than the abstract idea itself and result in a technological improvement in the field of cash withdrawal security. Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.

Regarding the 35 U.S.C. §112(b) rejection, as a result of the Examiner’s amendments (see amendments below), this rejection is withdrawn. The language in now cancelled dependent claims 7 and 21 has been incorporated into independent claims 1, 15, and 29. This language addresses the issue pertaining to clarity with 

6.  Claims 1, 7, 15, 21, and 29 are amended by the Examiner as follows (in view of the most recent amended claim set of September 15, 2020):
Claim 1  
A computer-implemented method of conducting a cardless cash transaction with a financial account, the method comprising: 
generating, by a mobile app executing on a mobile device, an access code request associated with a user using a mobile app, wherein the access code request comprises institution identifying data identifying a financial institution, user identifying data identifying the user, and financial account identifying data identifying a financial account associated with the financial institution;
transmitting, by the mobile device to an application server, the access code request associated with the user;
receiving, by the application server from the mobile device, the access code request associated with the user;
retrieving, by the application server, from a memory accessible by the application server, a virtual Personal Account Number (v-PAN) for the user based at least in part on the institution identifying data and the user identifying data;
generating, by the application server, an access code by: 

identifying, based on a leading digit of the pseudo-randomly generated value, a BIN value having length X;
replacing the leading digit of the pseudo-randomly generated value with the BIN value to generate an intermediate value; and
calculating a check digit and concatenating the check digit to the intermediate value to generate the access code, wherein the access code is valid for a defined finite duration;
storing, by the application server, at least a portion of the access code and a timestamp associated with the defined finite duration of the access code in association with the v-PAN in the memory;
determining a PIN and an associated PIN offset for use with the access code, wherein determining the PIN and the associated PIN offset comprises at least one of (a) receiving a PIN and corresponding PIN offset associated with the v-PAN, or (b) calculating a PIN offset and corresponding PIN based at least in part on the access code;
transmitting, by the application server to the mobile device, data indicative of the access code for presentation to the user via the mobile app;
receiving, by the mobile device from the application server, the data indicative of the access code;

receiving, by the ATM system on behalf of the user, the access code;
generating, by the ATM system, a withdrawal request on behalf of the user, wherein the withdrawal request comprises the access code;
receiving, by the application server, the withdrawal request comprising data generated at the ATM system on behalf of the user;
in response to receiving the withdrawal request, validating, by the application server, the withdrawal request based at least in part on the access code received as a part of the withdrawal request; 
upon validating the withdrawal request, initiating, by the application server, transmission of validation data for delivery to the ATM system, wherein the validation data is configured to cause the ATM system to dispense cash; and
upon receipt of the validation data at the ATM system, dispensing, by the ATM system, cash from the ATM system on behalf of the user.

Claim 7 
(cancelled)



A system for conducting a cardless cash transaction with a financial account, the system comprising:
at least one mobile device executing a mobile app;
at least one ATM system; and
an application server comprising:
one or more memory storage areas; and
one or more processors;
wherein the at least one mobile device, the at least one ATM system, and the application server are collectively configured to:
generate, via the mobile app executing on the mobile device, an access code request associated with a user using a mobile app, wherein the access code request comprises institution identifying data identifying a financial institution, user identifying data identifying the user, and financial account identifying data identifying a financial account associated with the financial institution;
transmit, from the mobile device to the application server, the access code request associated with the user;
receive, by the application server from the mobile device, the access code request associated with the user;
retrieve, by the application server from the memory storage area, a virtual Personal Account Number (v-PAN) for the user based at least in part on the institution identifying data and the user identifying data;
generate, by the application server, an access code by: 

identifying, based on a leading digit of the pseudo-randomly generated value, a BIN value having length X;
replacing the leading digit of the pseudo-randomly generated value with the BIN value to generate an intermediate value; and
calculating a check digit and concatenating the check digit to the intermediate value to generate the access code, wherein the access code is valid for a defined finite duration;
store, by the application server, at least a portion of the access code and a timestamp determinative of the defined finite duration of the access code in association with the v-PAN in the memory;
determine a PIN and an associated PIN offset for use with the access code, wherein determining the PIN and the associated PIN offset comprises at least one of (a) receiving a PIN and corresponding PIN offset associated with the v-PAN, or (b) calculating a PIN offset and corresponding PIN based at least in part on the access code;
transmit, by the application server to the mobile device, data indicative of the access code for presentation to the user via the mobile app on the mobile device associated with the user;
receive, by the mobile device from the application server, the data indicative of the access code;

receive, by the ATM system on behalf of the user, the access code;
generate, by the ATM system, a withdrawal request on behalf of the user, wherein the withdrawal request comprises the access code;
receive, by the application server, the withdrawal request comprising data generated at the ATM system on behalf of the user;
in response to receiving the withdrawal request, validate, by the application server, the withdrawal request based at least in part on the access code received as a part of the withdrawal request;
upon validating the withdrawal request, initiate, by the application server, transmission of validation data for delivery to the ATM system, wherein the validation data is configured to cause the ATM system to dispense cash; and
upon receipt of the validation data at the ATM system, dispense, by the ATM system, cash from the ATM system on behalf of the user.

Claim 21
(cancelled)



A computer program product comprising a plurality of non-transitory computer-readable storage media each having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions, the computer program code instructions, when executed by a processor of a computing entity, are configured to cause the computing entity to at least:
generate, via a mobile app executing on a mobile device, an access code request associated with a user using a mobile app, wherein the access code request comprises institution identifying data identifying a financial institution, user identifying data identifying the user, and financial account identifying data identifying a financial account associated with the financial institution;
transmit, by the mobile device to an application server, the access code request associated with the user;
receive, by the application server from the mobile device, the access code request associated with the user;
retrieve, by the application server from the memory storage area, a virtual Personal Account Number (v-PAN) for the user based at least in part on the institution identifying data and the user identifying data;
generate by the application server, an access code by: 
pseudo-randomly generating a value based at least in part on an increasing index value stored in association with the application server, wherein the index value increases after each pseudo-randomly generated value is generated;

replacing the leading digit of the pseudo-randomly generated value with the BIN value to generate an intermediate value; and
calculating a check digit and concatenating the check digit to the intermediate value to generate the access code, wherein the access code is valid for a defined finite duration;
store, by the application server, at least a portion of the access code and a timestamp determinative of the defined finite duration of the access code in association with the v-PAN in the memory;
determine a PIN and an associated PIN offset for use with the access code, wherein determining the PIN and the associated PIN offset comprises at least one of (a) receiving a PIN and corresponding PIN offset associated with the v-PAN, or (b) calculating a PIN offset and corresponding PIN based at least in part on the access code;
transmit, by the application server to the mobile device, data indicative of the access code for presentation to the user via the mobile app;
receive, by the mobile device from the application server, the data indicative of the access code;
visibly display, by the mobile app generating a graphical display on a visual display of the mobile device, a representation of the access code, wherein the access code is configured for provision to an ATM system to cause the ATM system to request 
receive, by the ATM system on behalf of the user, the access code;
generate, by the ATM system, a withdrawal request on behalf of the user, wherein the withdrawal request comprises the access code;
receive, at the application server, the withdrawal request comprising data generated at the ATM system on behalf of the user;
in response to receiving the withdrawal request, validate, by the application server, the withdrawal request based at least in part on the access code received as a part of the withdrawal request; 
upon validating the withdrawal request, initiate, by the application server, transmission of validation data for delivery to the ATM system, wherein the validation data is configured to cause the ATM system to dispense cash; and
upon receipt of the validation data at the ATM system, dispense, by the ATM system, cash from the ATM system on behalf of the user.

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696